Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Vishon Oneal Cobbins, Appellant                      Appeal from the 76th District Court of
                                                     Titus County, Texas (Tr. Ct. No. CR
No. 06-12-00146-CR        v.                         17,594).   Opinion delivered by Chief
                                                     Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                         Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Vishon Oneal Cobbins, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED MARCH 13, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk